                                 Case 2:19-cv-08539-VAP-JDE Document 58 Filed 08/13/20 Page 1 of 1 Page ID #:852




                                  1
                                                                                                            JS-6
                                                                   UNITED STATES DISTRICT COURT
                                  2                               CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5      William Doucette,
                                  6                      Plaintiff,              2:19-cv-08539-VAP-JDEx
                                  7                      v.
                                                                                                JUDGMENT
                                  8      CIM Group, L.P. et al,
                                  9                      Defendants.
                                 10
Central District of California
United States District Court




                                 11
                                 12         Pursuant to the Order Granting Defendants’ Motion for Judgment on the
                                 13   Pleadings, IT IS ORDERED AND ADJUDGED that Plaintiff’s complaint is
                                 14   DISMISSED WITH PREJUDICE. The Court orders that such judgment be entered.
                                 15
                                 16   IT IS SO ORDERED.
                                 17
                                 18
                                         Dated:     8/13/20
                                 19                                                      Virginia A. Phillips
                                 20                                                   United States District Judge

                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                             1
